No. 99-20176
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-20176
                          Conference Calendar


EDDIE CARLTON THOMPSON,

                                            Plaintiff-Appellant,

versus

J. GUSTAFSON; C.T. SPIVEY; DAVID A. TURRUBIARTE,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-1873
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eddie Carlton Thompson, Texas prisoner # 395421, appeals the

district court’s partial dismissal as frivolous and partial grant

of summary judgment in favor of the defendants in his civil

rights action under 42 U.S.C. § 1983.

     “A complaint lacks an arguable basis in law if it is based

on an indisputably meritless legal theory.”      Harper v. Showers,

174 F.3d 716, 718 (5th Cir. 1999) (quotation omitted).     As none

of the punishments meted out to Thompson by Captain Turrubiarte

as a result of the disciplinary hearing “constitute a deprivation


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20176
                                -2-

of a constitutionally cognizable liberty interest[,]” the

district court did not err in dismissing this claim as frivolous.

See Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995); Sandin v.

Connor, 515 U.S. 472, 474 (1995).

     In granting summary judgment, the district court correctly

found that the punishments imposed in the disciplinary case

involving Gustafson and Spivey did not involve deprivations of a

protectable liberty interest.   The district court correctly found

that Thompson had failed to show any proof that Gustafson had a

retaliatory motive for charging Thompson with failing to complete

his work assignments and talking as Gustafson had charged

Thompson with similar offenses both before and after the

complained of incidents.   Woods v. Smith, 60 F.3d 1161, 1164 (5th

Cir. 1995). On appeal, Thompson has produced nothing but his own

unsubstantiated assertions to challenge the findings of the

district court.   See Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc).

     The district court did not abuse its discretion in denying

Thompson’s motion for appointment of counsel.    See Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     Thompson’s motion to supplement the record with copies of

the defendants’ responses to his discovery requests is DENIED.

     AFFIRMED; MOTION DENIED.